DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 7, 2022 has been entered.
Response to Arguments
Applicant's arguments filed November 7, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument that the current claim is amended to recite only non-epoxied bolts therefore Dorman is not applicable is noted but is not considered persuasive because the current claim does not exclude epoxied bolts. The amended claim limits the fasteners to “screws, bolts, curved bolts, and rivets”. Epoxy bolts are bolts that are surrounded by epoxy, therefore epoxy bolts are bolts. The epoxied bolts of Perko and Dorman satisfy the claim limitation. Should Applicant wish to exclude epoxied bolts as argued, this limitation should be added to the claimed invention.
Claim Objections
Claims 37 and 38 are objected to because of the following informalities: the claims do not accurately show the claim amendments. Examiner notes that the amendment indicated in line 1 of claim 37 was previously entered, and the change of the period to a comma in line 13 of claim 37 is not indicated as an amendment. Examiner further notes that the amendment indicated in line 1 of claim 38 was previously entered, and the change of the period to a comma in line 9 of claim 38 is not indicated as an amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Perko et al (US 2014/0290154) in view of Dorman (US 2014/0165495).
Regarding claim 37, Perko discloses a method of anchoring a load bearing structure (e.g. claim 20, Fig. 1), the method comprising: anchoring at least one helical pile at a position in a trench where a load bearing structure will be placed (e.g. 126/128, Fig. 1, paragraph 0054), wherein the helical pile comprises a pierhead (e.g. 130, Fig. 1), forming a cast for embedding the pierhead into an embedment block (e.g. Fig.’s 1 and 5A, wherein the step of forming a cast must be completed to hold the concrete of 120 in the desired shape and location), pouring concrete into the cast to form an embedment block having a top and a bottom (e.g. 120, Fig. 1, paragraph 0051, wherein the step of pouring must be completed to form the poured concrete), integrally inserting fasteners for affixing the load bearing structure into the top of the embedment block (e.g. 30, Fig.’s 1 and 5A, wherein the step of inserting must be completed to produce the inserted fasteners), and, affixing a load bearing structure to the fasteners (e.g. 12/20, Fig.’s 1 and 5A, paragraph 0028), wherein the fasteners are selected from the group consisting of screws, bolts, curved bolts, and rivets (e.g. bolts, paragraph 0028). Perko further shows the helical pile and embedment block located below grade (e.g. Fig. 1) but does not explicitly disclose digging a trench for the helical pile and embedment block.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to dig a trench for the helical pile and embedment block for the expected benefit of initially placing the embedment block below grade as intended, thus avoiding the need for additional fill to build up the grade after construction. Perko further does not show or disclose a mating assembly that directly links the pierhead and the fasteners (e.g. Fig.’s 1 and 5A wherein concrete is shown with no mating assembly present), however Perko does not explicitly exclude a mating assembly that directly links the pierhead and the fasteners. Dorman teaches a method of anchoring a load bearing structure (e.g. Fig. 1), the method comprising: pouring concrete to form an embedment block having a top and a bottom (e.g. 208 or concrete footing, paragraph 0037, Fig.’s 1 and 7), integrally inserting fasteners for affixing the load bearing structure into the top of the embedment block (e.g. 114, Fig. 7, paragraph 0037), and, affixing a load bearing structure to the fasteners (e.g. 20/22, Fig.’s 1 and 7, paragraph0037), wherein the fasteners are selected from the group consisting of screws, bolts, curved bolts, and rivets (e.g. Fig. 7, paragraph 0037, wherein epoxy anchors are epoxy bolts). Dorman further teaches that epoxy anchors and cast-in anchors can be used interchangeably (e.g. paragraph 0037).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to epoxy the anchors as taught by Dorman in lieu of casting in the anchors as disclosed by Perko because inasmuch as the references disclose these elements as art recognized equivalents, the simple substitution of one known, equivalent element for another is considered obvious.  Further, the use of epoxy anchors would provide the expected benefit of allowing the anchors to be accurately placed after the foundation is poured, thus avoiding issues with the anchors being misaligned or placed at the incorrect elevation.  Examiner notes that the use of epoxy anchors will exclude a mating assembly that directly links the pierhead and the fasteners as claimed because the epoxy anchors will be surrounded by epoxy and thus no direct link will be possible and because installation of the epoxy anchors (i.e. drilling enlarged holes in the cured concrete, filling the holes with epoxy, and inserting the fasteners) will destroy any such mating assembly.
Regarding claim 38, Perko discloses a system for anchoring a load bearing structure to ground (e.g. claim 1, Fig. 1), the system comprising: at least one helical pile (e.g. 126/128) sunk into the ground with a pierhead (e.g. 130) extending above the ground (e.g. Fig. 1, paragraph 0054), wherein the pierhead is embedded into an entrenched concrete embedment block having a top and a bottom (e.g. 120, Fig. 1, paragraph 0054), and, wherein the top of the block comprises integrally inserted fasteners (e.g. 30) for attaching a load bearing structure (e.g. 12, Fig.’s 1 and 5A, paragraph 0029), wherein the fasteners are selected from the group consisting of screws, bolts, curved bolts, and rivets (e.g. bolts, paragraph 0028). Perko further does not show or disclose a mating assembly that directly links the pierhead and the fasteners (e.g. Fig.’s 1 and 5A wherein concrete is shown with no mating assembly present), however Perko does not explicitly exclude a mating assembly that directly links the pierhead and the fasteners. Dorman teaches a system for anchoring a load bearing structure to ground (e.g. Fig. 1), the system comprising: a concrete embedment block having a top and a bottom (e.g. 208 or concrete footing, paragraph 0037, Fig.’s 1 and 7), wherein the top of the block comprises integrally inserted fasteners (e.g. 114, Fig. 7, paragraph 0037) for attaching a load bearing structure (e.g. 20/22, Fig.’s 1 and 7, paragraph 0037), wherein the fasteners are selected from the group consisting of screws, bolts, curved bolts, and rivets (e.g. Fig. 7, paragraph 0037, wherein epoxy anchors are epoxy bolts). Dorman further teaches that epoxy anchors and cast-in anchors can be used interchangeably (e.g. paragraph 0037). It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to epoxy the anchors as taught by Dorman in lieu of casting in the anchors as disclosed by Perko because inasmuch as the references disclose these elements as art recognized equivalents, the simple substitution of one known, equivalent element for another is considered obvious.  Further, the use of epoxy anchors would provide the expected benefit of allowing the anchors to be accurately placed after the foundation is poured, thus avoiding issues with the anchors being misaligned or placed at the incorrect elevation.  Examiner notes that the use of epoxy anchors will exclude a mating assembly that directly links the pierhead and the fasteners as claimed because the epoxy anchors will be surrounded by epoxy and thus no direct link will be possible and because installation of the epoxy anchors (i.e. drilling enlarged holes in the cured concrete, filling the holes with epoxy, and inserting the fasteners) will destroy any such mating assembly.
Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Perko et al (US 2014/0290154) alone.
Regarding claim 37, Perko discloses a method of anchoring a load bearing structure (e.g. claim 20, Fig. 1), the method comprising: anchoring at least one helical pile at a position in a trench where a load bearing structure will be placed (e.g. 126/128, Fig. 1, paragraph 0054), wherein the helical pile comprises a pierhead (e.g. 130, Fig. 1), forming a cast for embedding the pierhead into an embedment block (e.g. Fig.’s 1 and 5A, wherein the step of forming a cast must be completed to hold the concrete of 120 in the desired shape and location), pouring concrete into the cast to form an embedment block having a top and a bottom (e.g. 120, Fig. 1, paragraph 0051, wherein the step of pouring must be completed to form the poured concrete), integrally inserting fasteners for affixing the load bearing structure into the top of the embedment block (e.g. 30, Fig.’s 1 and 5A, wherein the step of inserting must be completed to produce the inserted fasteners), and, affixing a load bearing structure to the fasteners (e.g. 12/20, Fig.’s 1 and 5A, paragraph 0028), wherein the fasteners are selected from the group consisting of screws, bolts, curved bolts, and rivets (e.g. bolts, paragraph 0028). Perko further shows the helical pile and embedment block located below grade (e.g. Fig. 1) but does not explicitly disclose digging a trench for the helical pile and embedment block.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to dig a trench for the helical pile and embedment block for the expected benefit of initially placing the embedment block below grade as intended, thus avoiding the need for additional fill to build up the grade after construction. Perko further does not show or disclose a mating assembly that directly links the pierhead and the fasteners (e.g. Fig.’s 1 and 5A wherein concrete is shown surrounding the fasteners with no mating assembly present), however Perko does not explicitly exclude a mating assembly that directly links the pierhead and the fasteners. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to exclude a mating assembly that directly links the pierhead and the fasteners for the expected benefit of reducing materials and costs, and simplifying installation.  
Regarding claim 38, Perko discloses a system for anchoring a load bearing structure to ground (e.g. claim 1, Fig. 1), the system comprising: at least one helical pile (e.g. 126/128) sunk into the ground with a pierhead (e.g. 130) extending above the ground (e.g. Fig. 1, paragraph 0054), wherein the pierhead is embedded into an entrenched concrete embedment block having a top and a bottom (e.g. 120, Fig. 1, paragraph 0054), and, wherein the top of the block comprises integrally inserted fasteners (e.g. 30) for attaching a load bearing structure (e.g. 12, Fig.’s 1 and 5A, paragraph 0029), wherein the fasteners are selected from the group consisting of screws, bolts, curved bolts, and rivets (e.g. bolts, paragraph 0028). Perko further does not show or disclose a mating assembly that directly links the pierhead and the fasteners (e.g. Fig.’s 1 and 5A wherein concrete is shown surrounding the fasteners with no mating assembly present), however Perko does not explicitly exclude a mating assembly that directly links the pierhead and the fasteners. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to exclude a mating assembly that directly links the pierhead and the fasteners for the expected benefit of reducing materials and costs, and simplifying installation.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515. The examiner can normally be reached Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.L./Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678